The Chancellor.
The question is, whether the defendant lost the benefit of the lien of the elder judgment by selling the land under a younger judgment, without disclosing, at the time of sale, that he held, and intended to hold, the former judgment as a subsisting and valid encumbrance. The defendant admits that he attended the sale, and gave directions concerning it, and was himself a bidder; and that he was silent on the subject of the prior judgment. If the lien of that judgment, on the land so sold, be lost or impaired, it must be because his silence amounted to fraud in suffering the plaintiff to purchase under some erroneous impression, which it was his duty to remove; for it will hardly be contended, that if a creditor has two judgments upon the same land, the, mere fact of his selling under the last, is, per se, a waiver of' *515his rights under the first judgment. But here was no fraud in the case. The plaintiff admits, in his bill, his knowledge, at the time, of the existence of the former judgment, and of its assignment to the defendant. The fact of his knowledge is also proved. The allegation of the plaintiff is, that he purchased, not in ignorance of the prior judgment, but in confidence that he should be enabled to hold the land free, and discharged from that judgment. Here was, then, no mistake in point of fact. According to the plaintiff’s own showing, he was only under a mistake in point of law; and that mistake not being produced ■ by any fraud in the defendant, is not sufficient, of itself, to affect the former lien, or the validity of the sale. The defendant (as we are at liberty to presume) might have previously communicated to the plaintiff all the requisite knowledge, or he might have been informed by others of the plaintiff’s knowledge, and have deemed it useless or impertinent, to be reminding him of what he already knew. The case is by no means analogous to that of Livingston v. Byrne, (11 Johns. Rep. 555.,) to which the counsel referred; for there the party had, by public notice, promised a release of his rights to the purchaser ; and the setting up, afterwards, a prior and secret deed of trust, was inconsistent with the notice, and a surprise upon the purchaser. It is a decisive fact, in this case, that when the plaintiff made the purchase, he lenew that such a prior judgment existed, and it was his business to make further inquiry on the sub- ■ jectof that judgment, if such inquiry should become material. It was not incumbent on the defendant to tell the plaintiff that the former judgment would continue to bind the land, notwithstanding the purchase, for that was a legal consequence with which the plaintiff must be presumed to have been acquainted. Possibly each party was speculating at the time, the one in buying, and the other in selling, on the supposed ignorance of the other, as to the operation of the sale on the former judgment. In a moral point of view, the duty of disclosure of each other’s opinion was mutual. The defend*516ant has done nothing that amounts, in judgment of law, to a waiver of his lien, for here was no concealment of a fact of which the other party was ignorant; and a person cannot be _ permitted to disavow or avoid the operation of an agreement entered into with a full knowledge of the facts, on the ground of ignorance of the legal consequences which flow from those facts. I assume this as a settled principle of law and sound policy. The effect of mistake of the law, in different cases, and under various and special circumstances, has been often and deeply discussed by the writers on the civil law; and the text of that law, with Cujas and Heineccius, is to be found on one side, and Vinnius, Domat, D^Aguesseau, and Pothier, on the other, in respect to the question, whether money paid under a mistake of the law, and with knowledge of the facts, can be recovered back. But this case is even clear of that question. Here is a purchase fairly made, and, admitting all that is alleged, made under a mistake of the law only as to a collateral point which did not go to the sole consideration of the purchase; and the purchaser is seeking, under that pretence, not indeed to vacate the sale, but to devest the defendant of his rights. In such a case, the general doctrine which we find established must prevail, that every man is to be charged with a knowledge of the law. (Doctor and Student, 79. 151. 152. Bilbie v. Lumley, 2 East, 469. Stevens v. Lynch, 12 East, 38. 1 Fonb. Eq. 106. n. t.) In Mildmay's case, (1 Co. 177.,) it was held, that ignorance of the law was no justification in an action of slander of title. It is a very dangerous plea, whether we apply it to the rules of civil conduct, or to duties of natural and moral obligation. In the Lettres Provinciales of Pascal, (Lett. 4.,) he refutes the lax morality of the Jesuits, by showing from Aristotle, to whom they had appealed, that though ignorance of the fact will render an action involuntary, yet that ignorance of the moral law is no admissible plea for breach of duty in matters that concern the moral conduct.
*517The binding nature of the purchase, in this case, subject to the prior lien, might be further strengthened, if it were necessary, from a consideration of the fact, that the plaintiff carried the contract of sale into effect by paying the purchase money, and receiving a deed, after he was informed, by the sheriff, that another execution under the first judgment was put into his bands.
I shall, accordingly, dismiss this bill, with costs.
Decree accordingly.